ULTRAPETROL (BAHAMAS) LIMITED STATEMENT OF RATIO OF EARNINGS TO FIXED CHARGES Year Ended December 31, (Dollars in thousands) Consolidated income (loss) before income tax and minority interest ) Income (loss) from discontinued operations ) Investment in affiliates 28 28 ) Interest expense continuing operations Amortization of capitalized interest Amortization of debt issue costs Interest expense discontinued operations 5 10 ) Earnings ) Interest expenses continuing operations Interest expenses discontinued operations 5 10 ) Amortization of debt issue Capitalized Interest Fixed charges Ratio of earnings to fixed charges - Dollar amount of deficiency in earnings to fixed charged (1) The interest expenses amounts presented in this exhibit do not include the results on extinguishment of debt amounting $(1,411) for the year ended December 31, 2006. (2) In this fiscal year the earningswere inadequate to cover fixed charges. SK 02
